Appeal from a judgment of the County Court of Clinton County (McGill, J.), rendered June 5, 2003, which resentenced defendant following his conviction of the crime of aggravated harassment of an employee by an inmate.
Following his plea of guilty to the crime of aggravated harassment of an employee by an inmate, defendant was sentenced as a second felony offender to a prison term of 17s to 3 years to run concurrent with the sentence he was currently serving. Realizing that the sentence imposed was illegal (see Penal Law § 70.25 [2-a]), defendant was resentenced as a second felony offender in accordance with the plea agreement to a prison term of 17s to 3 years to run consecutive with the sentence he was currently serving. On appeal, defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. We agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.